DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-11, 27, 28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claims 1, 27, 28 recites a directed graph for a single diploid or polyploid organism of a species having a heterozygous genome, wherein the directed graph represents all or a portion of the heterozygous genome and comprises one or more nonlinear topological components, wherein each respective nonlinear topological component in the one or more nonlinear topological components represents a variation with respect to a set of target sequences, each respective nonlinear topological component in the one or more nonlinear topological components has a corresponding initiating node and a corresponding terminal node that are connected by at least a corresponding first branch and a corresponding second branch, wherein one of the corresponding first branch and the corresponding second branch corresponds to the target sequence, and the directed graph is formed using a plurality of sequence reads from a biological sample of the single organism, which collectively have random error with respect to the target sequence that is greater than ten percent, by overlapping respective sequence reads in the plurality of sequence reads, wherein an amount of overhang between an overlapped first sequence read and second sequence is unrestricted provided there is a minimum consensus region between the first and second sequence reads; a query sequence from the biological sample in electronic format, wherein the query sequence is either (i) a sequence read in the plurality of sequence reads, or (ii) a scaffold formed from the plurality of sequence reads, wherein the query sequence encompasses at least the corresponding initiating node or the corresponding terminal node of a first nonlinear topological component in the one or more nonlinear topological components; and using the directed graph to form a mapping of the query sequence to the directed graph and wherein the mapping of the query sequence comprises (i) a first alignment DB2/ 38759086.1- 2 -PRELIMINARY AMENDMENTPATENTApplication No. 16/752,111component to a first portion of the directed graph, (ii) a second alignment component to a second portion of the directed graph and (iii) a path describing a relation in the directed graph between the first portion and the second portion of the directed graph, wherein one of the first portion and the second portion is in the first or second branch of the first nonlinear topological component and the other of the first portion and the second portion is not in a branch of the first nonlinear topological component [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 2-11 recite(s) wherein the corresponding first and second branch of a nonlinear topological component in the one or more nonlinear topological components respectively represent a first allele and a second allele for a variation in the heterozygous genome.  wherein the query sequence is a sequence read in the plurality of sequence reads.  wherein the query sequence is a scaffold formed from a consensus of two or more sequence reads in the plurality of sequence reads.  wherein the plurality of sequence reads has an average sequence length of greater than 10,000 base pairs.  wherein the mapping provides a start position and an end position in the target sequence for the query sequence, and wherein the one or more programs singularly or collectively further comprise instructions for aligning the query sequence to the target sequence using a sequence alignment algorithm and the start position and the end position.  wherein the sequence alignment algorithm is a dynamic programming global alignment algorithm, a dynamic programming semi-global alignment algorithm, or a dynamic programming local alignment algorithm.  wherein the directed graph represents at least ten percent of the heterozygous genome, and the directed graph comprises ten or more nonlinear topological components.  wherein the directed graph represents at least fifty percent of the heterozygous genome, and the directed graph comprises twenty-five or more nonlinear topological components.  wherein the directed graph comprises at least 500,000 nodes.  wherein the directed graph comprises at least 100,000 nonlinear topological components [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. at a computer system comprising one or more processors and a memory, the memory storing one or more programs, the one or more programs singularly or collectively comprising instructions for:; a memory; and a processor coupled to the memory configured to:; These limitation are interpreted as merely using generic computer structure as a tool to perform the identified abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. obtaining a directed graph; obtaining a query sequence from the biological sample in electronic format; These limitations are interpreted as being generic computer functions (i.e. data acquisition, etc.) to fulfil the identified abstract idea); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 as evidence).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 27, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEMENYUK (US 2017/0109383).

With respect to Claims 1, 27, 28, SEMENYUK teaches:
at a computer system comprising one or more processors and a memory, the memory storing one or more programs, the one or more programs singularly or collectively comprising instructions for: 
obtaining a directed graph for a single diploid or polyploid organism of a species having a heterozygous genome, wherein the directed graph represents all or a portion of the heterozygous genome and comprises one or more nonlinear topological components, wherein each respective nonlinear topological component in the one or more nonlinear topological components represents a variation with respect to a set of target sequences, each respective nonlinear topological component in the one or more nonlinear topological components has a corresponding initiating node and a corresponding terminal node that are connected by at least a corresponding first branch and a corresponding second branch, wherein one of the corresponding first branch and the corresponding second branch corresponds to the target sequence, and the directed graph is formed using a plurality of sequence reads from a biological sample of the single organism, which collectively have random error with respect to the target sequence that is greater than ten percent, by overlapping respective sequence reads in the plurality of sequence reads, wherein an amount of overhang between an overlapped first sequence read and second sequence is unrestricted provided there is a minimum consensus region between the first and second sequence reads (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG); 
obtaining a query sequence from the biological sample in electronic format, wherein the query sequence is either (i) a sequence read in the plurality of sequence reads, or (ii) a scaffold formed from the plurality of sequence reads, wherein the query sequence encompasses at least the corresponding initiating node or the corresponding terminal node of a first nonlinear topological component in the one or more nonlinear topological components(See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG); and 
using the directed graph to form a mapping of the query sequence to the directed graph and wherein the mapping of the query sequence comprises (i) a first alignment DB2/ 38759086.1- 2 -PRELIMINARY AMENDMENTPATENTApplication No. 16/752,111component to a first portion of the directed graph, (ii) a second alignment component to a second portion of the directed graph and (iii) a path describing a relation in the directed graph between the first portion and the second portion of the directed graph, wherein one of the first portion and the second portion is in the first or second branch of the first nonlinear topological component and the other of the first portion and the second portion is not in a branch of the first nonlinear topological component (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG).  

With respect to Claim 2, SEMENYUK teaches:
wherein the corresponding first and second branch of a nonlinear topological component in the one or more nonlinear topological components respectively represent a first allele and a second allele for a variation in the heterozygous genome (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG).  

With respect to Claim 3, SEMENYUK teaches:
wherein the query sequence is a sequence read in the plurality of sequence reads (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG).  

With respect to Claim 4, SEMENYUK teaches:
wherein the query sequence is a scaffold formed from a consensus of two or more sequence reads in the plurality of sequence reads (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG).  

With respect to Claim 5, SEMENYUK teaches:
wherein the plurality of sequence reads has an average sequence length of greater than 10,000 base pairs (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG).  

With respect to Claim 6, SEMENYUK teaches:
wherein the mapping provides a start position and an end position in the target sequence for the query sequence, and wherein the one or more programs singularly or collectively further comprise instructions for aligning the query sequence to the target sequence using a sequence alignment algorithm and the start position and the end position (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG).  

With respect to Claim 7, SEMENYUK teaches:
wherein the sequence alignment algorithm is a dynamic programming global alignment algorithm, a dynamic programming semi-global alignment algorithm, or a dynamic programming local alignment algorithm (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG).  

With respect to Claim 8, SEMENYUK teaches:
wherein the directed graph represents at least ten percent of the heterozygous genome, and the directed graph comprises ten or more nonlinear topological components (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG).  

With respect to Claim 9, SEMENYUK teaches:
wherein the directed graph represents at least fifty percent of the heterozygous genome, and the directed graph comprises twenty-five or more nonlinear topological components (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG).  

With respect to Claim 10, SEMENYUK teaches:
wherein the directed graph comprises at least 500,000 nodes (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG).  

With respect to Claim 11, SEMENYUK teaches:
wherein the directed graph comprises at least 100,000 nonlinear topological components (See Para 0056, 0062, 0064, 0073-0076, 0085-0103, 0135; See Fig. 3 transforming reference sequences into a reference DAG).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHIN (US 2015/0169823) teaches STRING GRAPH ASSEMBLY FOR POLYPLOID GENOMES;
KONVICKA ET AL. (US 2019/0244678) teaches METHODS, SYSTEMS AND PROCESSES OF DE NOVO ASSEMBLY OF SEQUENCING READS;
CHIN ET AL (US 2014/0025312) teaches HIERARCHICAL GENOME ASSEMBLY METHOD USING SINGLE LONG INSERT LIBRARY;
DRMANAC ET AL. (US 2013/0124100) teaches PROCESSING AND ANALYSIS OF COMPLEX NUCLEIC ACID SEQUENCE DATA;
CHIN (US 2015/0286775) teaches STIRNG GRAPH ASEMBLY FOR POLYPOLOID GENOMES;
CHIN ET AL. (US 2016/0350478) teaches DE NOVO DIPLOID GENOME ASSEMBLY AND HAPLOTYPE SEQUENCE RECONSTRUCTION;
LOCKE ET AL (US 2017/0058365) teaches SYSTEMS AND METHODS FOR ANALAZING VIRAL NUCLEIC ACIDS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864